Case 16-28200        Doc 50     Filed 02/11/19     Entered 02/11/19 16:52:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 28200
         Zachery McCray
         Sabina McCray
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/01/2016.

         2) The plan was confirmed on 11/21/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Dismissed on 11/28/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-28200            Doc 50      Filed 02/11/19    Entered 02/11/19 16:52:56                 Desc         Page 2
                                                      of 4



 Receipts:

           Total paid by or on behalf of the debtor               $34,430.92
           Less amount refunded to debtor                          $1,050.00

 NET RECEIPTS:                                                                                       $33,380.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $4,000.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                          $1,467.26
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,467.26

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim        Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                      Secured       11,694.00     11,400.67        11,400.67            0.00       0.00
 American Anesthesiology of IL LLC   Unsecured         413.00           NA               NA            0.00       0.00
 American Credit Bureau              Unsecured      1,715.00            NA               NA            0.00       0.00
 American InfoSource LP              Unsecured      1,276.00       1,276.01         1,276.01           0.00       0.00
 American InfoSource LP              Unsecured           0.00        187.26           187.26           0.00       0.00
 Ashro Lifestyle                     Unsecured         598.00        598.32           598.32           0.00       0.00
 Capital One Bank                    Unsecured      1,353.00       1,353.48         1,353.48           0.00       0.00
 Capital One Bank USA NA             Unsecured         641.00           NA               NA            0.00       0.00
 City of Chicago Bureau Parking      Unsecured         600.00           NA               NA            0.00       0.00
 Commonwealth Edison Company         Unsecured      1,088.00            NA               NA            0.00       0.00
 Department Of Education             Unsecured           0.00    19,661.52        19,661.52            0.00       0.00
 Department Of Education             Unsecured     71,750.00     57,107.48        57,107.48            0.00       0.00
 Dermatology Assoc of NW Indiana     Unsecured         144.00           NA               NA            0.00       0.00
 Devon Financial Services Inc        Unsecured           0.00      2,151.53         2,151.53           0.00       0.00
 Devon Financial Services Inc        Unsecured      2,639.00       2,012.02         2,012.02           0.00       0.00
 First Premier Bank                  Unsecured         914.00           NA               NA            0.00       0.00
 H-F Medical Associates              Unsecured          66.00           NA               NA            0.00       0.00
 HRRG                                Unsecured         324.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414       Unsecured           0.00        105.90           105.90           0.00       0.00
 Illinois Dept of Revenue 0414       Priority       1,467.00         551.38           551.38        551.38        0.00
 Illinois Tollway                    Unsecured      1,000.00     11,126.20        11,126.20            0.00       0.00
 Indiana Surgical Associates         Unsecured         277.00           NA               NA            0.00       0.00
 Ingalls Memorial Hospital           Unsecured         150.00        437.62           437.62           0.00       0.00
 Ingalls Memorial Hospital           Unsecured           0.00        120.00           120.00           0.00       0.00
 IRS Priority Debt                   Priority          500.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC       Unsecured         212.00        212.03           212.03           0.00       0.00
 Jefferson Capital Systems LLC       Unsecured         442.00        442.41           442.41           0.00       0.00
 Jefferson Capital Systems LLC       Unsecured         817.00        817.79           817.79           0.00       0.00
 Midland Funding LLC                 Unsecured         610.00        645.52           645.52           0.00       0.00
 Midland Funding LLC                 Unsecured         260.00        260.43           260.43           0.00       0.00
 Midland Funding LLC                 Unsecured      1,755.00       1,755.66         1,755.66           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-28200              Doc 50   Filed 02/11/19    Entered 02/11/19 16:52:56               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal        Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid          Paid
 Monroe & Main                      Unsecured           0.00         60.23         60.23           0.00         0.00
 MRSI                               Unsecured         150.00           NA            NA            0.00         0.00
 Nicor Gas                          Unsecured           0.00      3,678.81      3,678.81           0.00         0.00
 Pathology Consultants Inc          Unsecured         107.00        107.38        107.38           0.00         0.00
 PEP BOYS 889                       Unsecured         411.00           NA            NA            0.00         0.00
 Portfolio Recovery Associates      Unsecured         598.00        615.96        615.96           0.00         0.00
 Portfolio Recovery Associates      Unsecured         540.00        540.33        540.33           0.00         0.00
 Portfolio Recovery Associates      Secured       29,795.92     29,795.92     29,795.92      13,225.97     2,528.67
 Quantum3 Group                     Unsecured         232.00        232.10        232.10           0.00         0.00
 Republic Services #721             Unsecured         344.00           NA            NA            0.00         0.00
 Resurgent Capital Services         Unsecured         483.00        453.47        453.47           0.00         0.00
 Resurgent Capital Services         Unsecured         491.00        526.12        526.12           0.00         0.00
 Total Recovery Service             Unsecured      1,088.00            NA            NA            0.00         0.00
 Village of South Holland           Unsecured         600.00           NA            NA            0.00         0.00
 Vision Financial Servi             Unsecured         150.00           NA            NA            0.00         0.00
 Wells Fargo Bank                   Secured       22,335.22     22,335.22     22,335.22       9,715.77     1,891.87
 Wow Cable                          Unsecured         675.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                  $0.00
       Mortgage Arrearage                                       $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                             $63,531.81         $22,941.74              $4,420.54
       All Other Secured                                        $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $63,531.81         $22,941.74              $4,420.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
        All Other Priority                                     $551.38            $551.38                  $0.00
 TOTAL PRIORITY:                                               $551.38            $551.38                  $0.00

 GENERAL UNSECURED PAYMENTS:                              $106,485.58                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $5,467.26
           Disbursements to Creditors                           $27,913.66

 TOTAL DISBURSEMENTS :                                                                           $33,380.92




UST Form 101-13-FR-S (9/1/2009)
Case 16-28200        Doc 50      Filed 02/11/19     Entered 02/11/19 16:52:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
